Citation Nr: 1533265	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a TDIU.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

The evidence of record reveals that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected disability.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

TDIU

The Veteran asserts that his service-connected bilateral knee disability has prevented him from obtaining or following substantially gainful employment since 2009. Specifically, the Veteran notes that his bilateral knee conditions have prevented him from physically performing his job, to include working at Home Depot, which requires him to lift things, walk/stand for long periods of time, and climb ladders. The Board finds that the competent evidence of record, as well as the Veteran's lay statements, reveal that the Veteran's service-connected knee disability does in fact cause the Veteran to be unable to secure or retain substantially gainful employment. As such, the Board finds that a TDIU is warranted, and the Veteran's request must be granted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disability presently include two separate 30 percent ratings for residuals of his total knee replacement for his left and right knee, for a combined rating of 60 percent.  

The Veteran submitted his request for a TDIU in October 2012.  As noted above, the threshold question regarding a TDIU involve whether the Veteran's service-connected conditions amount to the schedular percentage requirement as noted above under 38 C.F.R. § 4.16(a). The Board finds that the Veteran's service-connected condition reveals that such threshold requirements have been met, as the combined rating between the Veteran's two separate 30 percent ratings for the Veteran's bilateral knee conditions meet the 60 percent requirement for a single disability. Id. The Board notes that under 38 C.F.R. § 4.16(a)(1), a disability of one or both of the upper or lower extremities constitutes as a single disability for the purposes of determining a TDIU. Therefore, as both 30 percent ratings are related to the Veteran's knees (lower extremities), their combined 60 percent rating satisfies the threshold schedular criteria for a TDIU.   

The question that remains, however, is whether the Veteran's service-connected knee disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board notes that throughout the claims period, to include the Veteran's previous claims for a TDIU, the Veteran has consistently contended that he could no longer find gainful employment as a result of his knee conditions. Specifically, the Veteran has claimed that he is in constant pain, has flare-ups, is required to use a walker at times, and cannot do basic actions such as squat, climb, use stairs or walk/stand for long periods of time. The records show that the Veteran had previously worked at Home Depot as a supervisor, as well as working as a truck driver and in construction. The Veteran has only a high school education.   

The Board recognizes that the ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions. See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). The Board finds that there is ample evidence on record, both medical and lay, that places the question as to the Veteran's employability at least in equipoise; therefore, a vocational examination/opinion is unnecessary. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet App. 361, 363 (1993).

The Veteran was afforded a VA Compensation and Pension (C&P) examination in December 2010. During the examination, the VA examiner reviewed the Veteran's medical history and claims file, as well as conducting a physical examination on the Veteran's knees. The Veteran reported that because of his knee condition he could no longer lift anything over 25 pounds, had trouble with stairs and ladders, and could not continuously walk or stand for long period of time due to pain. On examination the Veteran's knees showed diminished flexion on range-of-motion testing with objective signs of pain. The examiner ultimately concluded that because of the Veteran's bilateral knee disability, which restricts his ability to lift, walk/stand for long period of time, and negotiate stairs and ladders, the Veteran would be restricted to sedentary work, with some movement and standing. 

In addition to this examination, the Veteran's claim file is rife with private and VA treatment records, as well as a Social Security Administration (SSA) disability determination. A review of the voluminous amounts of medical treatment records reveals that the Veteran's bilateral knee condition has consistently decreased his ability to ambulate normally, and prevented him from performing the required task at his last employment at Home Depot. Treatment records show continuous restrictions on the Veteran's range-of-motion of his knees, inability to go up/down stairs, and unable to lift moderate-heavy objects. Likewise, the medical records also show that the Veteran has increased pain when he is continuously on his feet or walking.    

The Board notes that in the Veteran was granted disability benefit from the SSA in October 2010. As a part of his claim with the SSA, the Veteran noted both his service-connected bilateral knee disabilities, and his non-service-connected depression. The SSA in granting the Veteran's disability status, reviewed the Veteran's full medical history, as well as conducting a medical evaluation of the Veteran's knee condition. In its disability determination, the SSA relied on, and noted, that in granting the Veteran's claim, both the Veteran's primary and secondary disabilities were related to the Veteran's musculoskeletal injuries to his knees, bilaterally. In the determination, the SSA determined that the Veteran's knee conditions were considered severe. Nothing was noted by the SSA with regards to the Veteran's non-service-connected depression. 

The Board notes that, while SSA determinations are not binding on the Board, they are, however, relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's claimed considered herein.. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA). Here, the SSA's decision seems to be primarily focused on the Veteran's service-connected knee disability. While the Board acknowledges that SSA did only grant the Veteran his disability claim effective after the date he turned 50, and not when he filed his claim, the Board notes that the disability determination still noted the Veteran's knee conditions as the primary and secondary disability. The Board does not find adjustment to the effective date of the Veteran's SSA disability to be dispositive of the probative value of the determination. The Board finds that such determination still to be probative in showing the Veteran's inability to work due to his knees.   

The Board finds that when weighing the evidence of record the Veteran's service-connected disabilities does prevent him from finding/maintaining gainful employment. Indeed, the Veteran could not even maintain his position as a supervisor at the Home Depot because it required continuous walking and standing, potential lifting and climbing ladders. Admittedly, the Veteran's knee disabilities do not prevent him from obtaining a sedentary position, as pointed out by the Veteran's VA examination and the SSA records. However, when considering his work experience (working in construction, truck driving and Home Depot), and education (high school), it would be manifestly unreasonable for the VA to expect the Veteran to obtain such employment. Consequently, the Board finds that, in resolving all benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran's service-connected knee disabilities does prevent him from obtaining and maintaining gainful employment. As such the Veteran's claim for a TDIU must be granted. 


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


